Citation Nr: 1332393	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or as secondary to service-connected posttraumatic stress disorder, and/or as secondary to heart disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder, and/or as secondary to hypertension and/or heart disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Board previously remanded the Veteran's claims on appeal for further evidentiary development in March 2011 and October 2012.  

In the April 2013 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran is seeking entitlement to service connection for heart disease, to include as due to herbicide exposure.  That issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Additionally, in the prior October 2012 remand of the Veteran's appeal, the Board referred the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability to the AOJ.  It appears that the TDIU issue also has not been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  Such action should include adjudication of the service connection claim for heart disease as discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As discussed above, the Veteran's representative indicated in the April 2013 Informal Hearing Presentation that the Veteran is seeking entitlement to service connection for heart disease.  The representative raised the contention that adjudication of the Veteran's heart disease claim could impact his current claims on appeal.  Therefore, the Veteran was seeking remand of his current claims on appeal in order for all claims to be adjudicated together.  The Board concurs with the representative's contention and finds it necessary to remand the case.

Because adjudication of the issue of entitlement to service connection for heart disease may impact the Veteran's potentially related claims of entitlement to service connection for hypertension and erectile dysfunction on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Board will defer further adjudication of the instant service connection on appeal claims pending the outcome of the Veteran's referred claim for entitlement to service connection for heart disease.

If service connection is found to be warranted for the Veteran's claimed heart disease, further VA examination will be warranted to determine whether there is a relationship between the Veteran's claimed disabilities on appeal and such heart disease.

Accordingly, the case is REMANDED for the following actions:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim of entitlement to service connection for heart disease, to include as due to herbicide exposure.  

2.  If service connection is found to be warranted for the heart disease claim, schedule the Veteran for a new VA cardiology examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or erectile dysfunction was caused (in whole or in part) by a service-connected heart disability.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's hypertension and/or erectile dysfunction were aggravated (permanently made worse beyond its natural progression) by a service-connected heart disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's current service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

